Opinion by
Judge Pryor:
That the truth of a recital in a conveyance may be controverted by parol proof is well settled, and the evidence shows conclusively *103that funds belonging to the wife were invested in the property for her benefit; and, the conveyance having been fully executed, it is now too late for a creditor to assert his equity, if he has any, against both the equitable and legal claim of the wife.
Russell &Avritt, for appellant.
W. B. Harrison, for appellees.
The evidence shows that the transaction is in no manner tainted with fraud, and the chancellor acted properly in sustaining it. A recital in a conveyance is competent between the parties to the instrument, but is incompetent against strangers, and when offered against the party making it may, be explained by parol. This is elementary and needs no authority to support it.
Judgment affirmed.